

	

		II

		109th CONGRESS

		2d Session

		S. 2361

		IN THE SENATE OF THE UNITED STATES

		

			March 2, 2006

			Mr. Dorgan (for himself,

			 Mr. Bingaman, Mrs. Boxer, Mr.

			 Carper, Mrs. Clinton,

			 Mr. Dayton, Mr.

			 Durbin, Mr. Feingold,

			 Mrs. Feinstein, Mr. Harkin, Mr.

			 Johnson, Mr. Kennedy,

			 Mr. Kerry, Ms.

			 Landrieu, Mr. Lautenberg,

			 Mr. Leahy, Mr.

			 Menendez, Ms. Mikulski,

			 Mr. Obama, Mr.

			 Pryor, Mr. Reid,

			 Mr. Rockefeller,

			 Mr. Salazar, Ms. Stabenow, Mr.

			 Wyden, Mr. Kohl,

			 Mr. Schumer, and

			 Mr. Nelson of Florida) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Homeland Security and

			 Governmental Affairs

		

		A BILL

		To improve Federal contracting and procurement by

		  eliminating fraud and abuse and improving competition in contracting and

		  procurement and by enhancing administration of Federal contracting personnel,

		  and for other purposes.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Honest Leadership and

			 Accountability in Contracting Act of 2006.

		IElimination of

			 Fraud and Abuse 

			101.Prohibition of

			 war profiteering and fraud

				(a)Prohibition

					(1)In

			 generalChapter 47 of title 18, United States Code, is amended by

			 adding at the end the following:

						

							1039.War

				profiteering and fraud 

								(a)Prohibition

									(1)In

				generalWhoever, in any matter involving a contract or the

				provision of goods or services, directly or indirectly, in connection with a

				war or military action knowingly and willfully—

										(A)executes or

				attempts to execute a scheme or artifice to defraud the United States or the

				entity having jurisdiction over the area in which such activities occur;

										(B)falsifies,

				conceals, or covers up by any trick, scheme, or device a material fact;

										(C)makes any

				materially false, fictitious, or fraudulent statements or representations, or

				makes or uses any materially false writing or document knowing the same to

				contain any materially false, fictitious, or fraudulent statement or entry;

				or

										(D)materially

				overvalues any good or service with the specific intent to excessively profit

				from the war or military action;

										shall be

				fined under paragraph (2), imprisoned not more than 20 years, or both.(2)FineA

				person convicted of an offense under paragraph (1) may be fined the greater

				of—

										(A)$1,000,000;

				or

										(B)if such person

				derives profits or other proceeds from the offense, not more than twice the

				gross profits or other proceeds.

										(b)Extraterritorial

				jurisdictionThere is extraterritorial Federal jurisdiction over

				an offense under this section.

								(c)VenueA

				prosecution for an offense under this section may be brought—

									(1)as authorized by

				chapter 211 of this title;

									(2)in any district

				where any act in furtherance of the offense took place; or

									(3)in any district

				where any party to the contract or provider of goods or services is

				located.

									.

					(2)Clerical

			 amendmentThe table of sections for chapter 47 of title 18,

			 United States Code, is amended by adding at the end the following:

						

							

								1039. War profiteering and

				fraud.

							

							.

					(b)Civil

			 forfeitureSection 981(a)(1)(C) of title 18, United States Code,

			 is amended by inserting 1039, after 1032,.

				(c)Criminal

			 forfeitureSection 982(a)(2)(B) of title 18, United States Code,

			 is amended by striking or 1030 and inserting 1030, or

			 1039.

				(d)Treatment under

			 money laundering offenseSection 1956(c)(7)(D) of title 18,

			 United States Code, is amended by inserting the following: , section

			 1039 (relating to war profiteering and fraud) after liquidating

			 agent of financial institution),.

				102.Suspension and

			 debarment of unethical contractors

				(a)In

			 GeneralNot later than 90 days after the date of enactment of

			 this Act, the Federal Acquisition Regulation issued pursuant to section 25 of

			 the Office of Federal Procurement Policy Act (41 U.S.C. 421) shall be revised

			 to provide that no prospective contractor shall be considered to have a

			 satisfactory record of integrity and business ethics if it—

					(1)has exhibited a

			 pattern of overcharging the Government under Federal contracts; or

					(2)has exhibited a

			 pattern of failing to comply with the law, including tax, labor and employment,

			 environmental, antitrust, and consumer protection laws.

					(b)Effective

			 DateThe revised regulation required by this section shall apply

			 with respect to all contracts for which solicitations are issued after the date

			 that is 90 days after the date of the enactment of this Act.

				103.Disclosure of

			 audit reports

				(a)Disclosure of

			 information to Congress

					(1)In

			 generalThe head of each executive agency shall maintain a list

			 of audit reports issued by the agency during the current and previous calendar

			 years that—

						(A)describe

			 significant contractor costs that have been identified as unjustified,

			 unsupported, questioned, or unreasonable under any contract, task or delivery

			 order, or subcontract; or

						(B)identify

			 significant or substantial deficiencies in any business system of any

			 contractor under any contract, task or delivery order, or subcontract.

						(2)Submission of

			 individual auditsThe head of each executive agency shall

			 provide, within 14 days of a request in writing by the chairman or ranking

			 member of a committee of jurisdiction, a full and unredacted copy of—

						(A)the current

			 version of the list maintained pursuant to paragraph (1); or

						(B)any audit or

			 other report identified on such list.

						(b)Publication of

			 information on Federal contractor penalties and violations

					(1)In

			 generalNot later than 180 days after the date of the enactment

			 of this Act, the Federal Procurement Data System shall be modified to

			 include—

						(A)information on

			 instances in which any major contractor has been fined, paid penalties or

			 restitution, settled, plead guilty to, or had judgments entered against it in

			 connection with allegations of improper conduct; and

						(B)information on

			 all sole source contract awards in excess of $2,000,000 entered into by an

			 executive agency.

						(2)Publicly

			 available websiteThe information required by paragraph (1) shall

			 be made available through the publicly available website of the Federal

			 Procurement Data System.

					IIContract Matters

			 

			ACompetition in

			 Contracting

				201.Prohibition on

			 award of monopoly contracts

					(a)Civilian Agency

			 ContractsSection 303H(d) of the Federal Property and Administrative Services Act of

			 1949 (41 U.S.C. 253h(d)) is amended by adding at the end the

			 following new paragraph:

						

							(4)(A)No task or delivery

				order contract in an amount estimated to exceed $100,000,000 (including all

				options) may be awarded to a single contractor unless the head of the agency

				determines in writing that—

									(i)because of the size, scope, or method

				of performance of the requirement, it would not be practical to award multiple

				task or delivery order contracts;

									(ii)the task orders expected under the

				contract are so integrally related that only a single contractor can reasonably

				perform the work; or

									(iii)for any other reason, it is

				necessary in the public interest to award the contract to a single

				contractor.

									(B)The head of the agency shall notify

				Congress within 30 days of any determination under subparagraph

				(A)(iii).

								.

					(b)Defense

			 ContractsSection 2304a(d) of title 10, United States Code, is

			 amended by adding at the end the following new paragraph:

						

							(4)(A)No task or delivery

				order contract in an amount estimated to exceed $100,000,000 (including all

				options) may be awarded to a single contractor unless the head of the agency

				determines in writing that—

									(i)because of the size, scope, or method

				of performance of the requirement, it would not be practical to award multiple

				task or delivery order contracts;

									(ii)the task orders expected under the

				contract are so integrally related that only a single contractor can reasonably

				perform the work; or

									(iii)for any other reason, it is

				necessary in the public interest to award the contract to a single

				contractor.

									(B)The head of the agency shall notify

				Congress within 30 days of any determination under subparagraph

				(A)(iii).

								.

					202.Competition in

			 multiple award contracts

					(a)Regulations

			 RequiredNot later than 180 days after the date of the enactment

			 of this section, the Federal Acquisition Regulation shall be revised to require

			 competition in the purchase of goods and services by each executive agency

			 pursuant to multiple award contracts.

					(b)Content of

			 Regulations(1)The regulations

			 required by subsection (a) shall provide, at a minimum, that each individual

			 purchase of goods or services in excess of $1,000,000 that is made under a

			 multiple award contract shall be made on a competitive basis unless a

			 contracting officer of the executive agency—

							(A)waives the requirement on the basis of

			 a determination that—

								(i)one of the circumstances described

			 in paragraphs (1) through (4) of section 303J(b) of the Federal Property and

			 Administrative Services Act of 1949 (41 U.S.C. 253j(b)) applies to such

			 individual purchase; or

								(ii)a statute expressly authorizes or

			 requires that the purchase be made from a specified source; and

								(B)justifies the determination in

			 writing.

							(2)For purposes of this subsection, an

			 individual purchase of goods or services is made on a competitive basis only if

			 it is made pursuant to procedures that—

							(A)require fair notice of the intent to

			 make that purchase (including a description of the work to be performed and the

			 basis on which the selection will be made) to be provided to all contractors

			 offering such goods or services under the multiple award contract; and

							(B)afford all contractors responding to

			 the notice a fair opportunity to make an offer and have that offer fairly

			 considered by the official making the purchase.

							(3)Notwithstanding paragraph (2), notice

			 may be provided to fewer than all contractors offering such goods or services

			 under a multiple award contract described in subsection (c)(2)(A) if notice is

			 provided to as many contractors as practicable.

						(4)A purchase may not be made pursuant

			 to a notice that is provided to fewer than all contractors under paragraph (3)

			 unless—

							(A)offers were received from at least

			 three qualified contractors; or

							(B)a contracting officer of the executive

			 agency determines in writing that no additional qualified contractors were able

			 to be identified despite reasonable efforts to do so.

							(c)DefinitionsIn

			 this section:

						(1)The term

			 individual purchase means a task order, delivery order, or other

			 purchase.

						(2)The term

			 multiple award contract means—

							(A)a contract that

			 is entered into by the Administrator of General Services under the multiple

			 award schedule program referred to in section 309(b)(3) of the Federal Property

			 and Administrative Services Act of 1949 (41 U.S.C. 259(b)(3));

							(B)a multiple award

			 task order contract that is entered into under the authority of sections 2304a

			 through 2304d of title 10, United States Code, or sections 303H through 303K of

			 the Federal Property and Administrative Services Act of 1949 (41 U.S.C. 253h

			 through 253k); and

							(C)any other

			 indefinite delivery, indefinite quantity contract that is entered into by the

			 head of an executive agency with two or more sources pursuant to the same

			 solicitation.

							(d)ApplicabilityThe

			 revisions to the Federal Acquisition Regulation pursuant to subsection (a)

			 shall take effect not later than 180 days after the date of the enactment of

			 this Act, and shall apply to all individual purchases of goods or services that

			 are made under multiple award contracts on or after the effective date, without

			 regard to whether the multiple award contracts were entered into before, on, or

			 after such effective date.

					(e)Conforming

			 Amendments to Defense Contract ProvisionSection 803 of the

			 National Defense Authorization Act for Fiscal Year 2002 (Public Law 107–107; 10

			 U.S.C. 2304 note) is amended as follows:

						(1)Goods

			 covered(A)The section heading is

			 amended by inserting goods or

			 before services.

							(B)Subsection (a) is amended by inserting

			 goods and before services.

							(C)The following provisions are amended

			 by inserting goods or before services each place

			 it appears:

								(i)Paragraphs (1), (2), and (3) of

			 subsection (b).

								(ii)Subsection (d).

								(D)Such section is amended by adding at

			 the end the following new subsection:

								

									(e)Applicability

				to GoodsThe Secretary shall revise the regulations promulgated

				pursuant to subsection (a) to cover purchases of goods by the Department of

				Defense pursuant to multiple award contracts. The revised regulations shall

				take effect in final form not later than 180 days after the date of the

				enactment of this subsection and shall apply to all individual purchases of

				goods that are made under multiple award contracts on or after the effective

				date, without regard to whether the multiple award contracts were entered into

				before, on, or after such effective

				date.

									.

							(f)Protest Rights

			 for Certain Awards

						(1)Civilian agency

			 contractsSection 303J(d) of the Federal Property and

			 Administrative Services Act (41 U.S.C. 253j(d)) is amended by inserting

			 with a value of less than $500,000 after task or delivery

			 order.

						(2)Defense

			 contractsSection 2304c(d) of title 10, United States Code, is

			 amended by inserting with a value of less than $500,000 after

			 task or delivery order.

						BContract

			 Personnel Matters

				211.Contractor

			 conflicts of interest

					(a)Prohibition on

			 Contracts Relating to Inherently Governmental FunctionsThe head

			 of an agency may not enter into a contract for the performance of any

			 inherently governmental function.

					(b)Prohibition on

			 Contracts for Contract Oversight

						(1)ProhibitionThe

			 head of an agency may not enter into a contract for the performance of

			 acquisition functions closely associated with inherently governmental functions

			 with any entity unless the head of the agency determines in writing

			 that—

							(A)neither that

			 entity nor any related entity will be responsible for performing any of the

			 work under a contract which the entity will help plan, evaluate, select a

			 source, manage or oversee; and

							(B)the agency has

			 taken appropriate steps to prevent or mitigate any organizational conflict of

			 interest that may arise because the entity—

								(i)has

			 a separate ongoing business relationship, such as a joint venture or contract,

			 with any of the contractors to be overseen;

								(ii)would be placed

			 in a position to affect the value or performance of work it or any related

			 entity is doing under any other Government contract;

								(iii)has a reverse

			 role with the contractor to be overseen under one or more separate Government

			 contracts; or

								(iv)has some other

			 relationship with the contractor to be overseen that could reasonably appear to

			 bias the contractor’s judgment.

								(2)Related entity

			 definedIn this subsection, the term related entity,

			 with respect to a contractor, means any subsidiary, parent, affiliate, joint

			 venture, or other entity related to the contractor.

						(c)DefinitionsIn

			 this section:

						(1)The term

			 inherently governmental functions has the meaning given to such

			 term in part 7.5 of the Federal Acquisition Regulation.

						(2)The term

			 functions closely associated with governmental functions means the

			 functions described in section 7.503(d) of the Federal Acquisition

			 Regulation.

						(3)The term

			 organizational conflict of interest has the meaning given such

			 term in part 9.5 of the Federal Acquisition Regulation.

						(d)Effective Date

			 and ApplicabilityThis section shall take effect on the date of

			 the enactment of this Act and shall apply to—

						(1)contracts entered

			 into on or after such date;

						(2)any task or

			 delivery order issued on or after such date under a contract entered into

			 before, on, or after such date; and

						(3)any decision on

			 or after such date to exercise an option or otherwise extend a contract for the

			 performance of a function relating to contract oversight regardless of whether

			 such contract was entered into before, on, or after such date.

						212.Elimination of

			 revolving door between Federal personnel and contractors

					(a)Elimination of

			 loopholes allowing former federal officials To accept compensation from

			 contractors or related entities

						(1)In

			 generalParagraph (1) of subsection (d) of section 27 of the

			 Office of Federal Procurement Policy Act (41 U.S.C. 423) is amended—

							(A)by striking

			 or consultant and inserting consultant, lawyer, or

			 lobbyist;

							(B)by striking

			 one year and inserting two years; and

							(C)in subparagraph

			 (C), by striking personally made for the Federal agency— and

			 inserting participated personally and substantially in—.

							(2)DefinitionParagraph

			 (2) of such subsection is amended to read as follows:

							

								(2)For purposes of paragraph (1), the

				term contractor includes any division, affiliate, subsidiary,

				parent, joint venture, or other related entity of a

				contractor.

								.

						(b)Prohibition on

			 award of government contracts to former employersSuch section is

			 further amended by adding at the end the following new subsection:

						

							(i)Prohibition on

				involvement by certain former contractor employees in

				procurementsA former employee of a contractor who becomes an

				employee of the Federal Government shall not be personally and substantially

				involved with any Federal agency procurement involving the employee's former

				employer, including any division, affiliate, subsidiary, parent, joint venture,

				or other related entity of the former employer, for a period of two years

				beginning on the date on which the employee leaves the employment of the

				contractor unless the designated agency ethics officer for the agency

				determines in writing that the government's interest in the former employee's

				participation in a particular procurement outweighs any appearance of

				impropriety.

							.

					(c)Requirement for

			 federal procurement officers To disclose job offers made to

			 relativesSubsection (c)(1) of such section is amended by

			 inserting after that official the following: , or for a

			 relative of that official (as defined in section 3110 of title 5, United States

			 Code),.

					(d)Additional

			 criminal penaltiesParagraph (1) of subsection (e) of such

			 section is amended to read as follows:

						

							(1)Criminal

				penaltiesWhoever engages in conduct constituting a violation

				of—

								(A)subsection (a) or

				(b) for the purpose of either—

									(i)exchanging the

				information covered by such subsection for anything of value, or

									(ii)obtaining or

				giving anyone a competitive advantage in the award of a Federal agency

				procurement contract; or

									(B)subsection (c) or

				(d);

								shall be

				imprisoned for not more than 5 years, fined as provided under title 18, Untied

				States Code, or

				both..

					(e)RegulationsSuch

			 section is further amended by adding at the end the following new

			 subsection:

						

							(j)RegulationsThe

				Director of the Office of Government Ethics, in consultation with the

				Administrator, shall—

								(1)promulgate

				regulations to carry out and ensure the enforcement of this section; and

								(2)monitor and

				investigate individual and agency compliance with this

				section.

								.

					IIIOther Personnel

			 Matters

			301.Minimum

			 requirements for political appointees holding public contracting and safety

			 positions

				(a)In

			 generalA position specified in subsection (b) may not be held by

			 any political appointee who does not meet the requirements of subsection

			 (c).

				(b)Specified

			 positionsA position specified in this subsection is any position

			 as follows:

					(1)A public

			 contracting position.

					(2)A public safety

			 position.

					(c)Minimum

			 requirementsAn individual

			 shall not, with respect to any position, be considered to meet the requirements

			 of this subsection unless such individual—

					(1)has academic,

			 management, and leadership credentials in one or more areas relevant to such

			 position;

					(2)has a superior

			 record of achievement in one or more areas relevant to such position;

					(3)has training and

			 expertise in one or more areas relevant to such position; and

					(4)has not, within the 2-year period ending on

			 the date of such individual’s nomination for or appointment to such position,

			 been a lobbyist for any entity or other client that is subject to the authority

			 of the agency within which, if appointed, such individual would serve.

					(d)Political

			 appointeeFor purposes of this section, the term political

			 appointee means any individual who—

					(1)is employed in a

			 position listed in sections 5312 through 5316 of title 5, United States Code

			 (relating to the Executive Schedule);

					(2)is a limited term

			 appointee, limited emergency appointee, or noncareer appointee in the Senior

			 Executive Service; or

					(3)is employed in the

			 executive branch of the Government in a position which has been excepted from

			 the competitive service by reason of its policy-determining, policy-making, or

			 policy-advocating character.

					(e)Public

			 contracting positionFor purposes of this section, the term

			 public contracting position means the following:

					(1)The Administrator

			 for Federal Procurement Policy.

					(2)The Administrator

			 of the General Services Administration.

					(3)The Chief

			 Acquisition Officer of any executive agency, as appointed or designated

			 pursuant to section 16 of the Office of Federal Procurement Policy Act (41

			 U.S.C. 414).

					(4)The Under

			 Secretary of Defense for Acquisition, Technology, and Logistics.

					(5)Any position (not

			 otherwise identified under any of the preceding provisions of this subsection)

			 a primary function of which involves government procurement and procurement

			 policy, as identified by the head of each employing agency in consultation with

			 the Office of Personnel Management.

					(f)Public safety

			 positionFor purposes of this section, the term public

			 safety position means the following:

					(1)The Under Secretary for Emergency

			 Preparedness and Response, Department of Homeland Security.

					(2)The Director of the Federal Emergency

			 Management Agency, Department of Homeland Security.

					(3)Each regional director of the Federal

			 Emergency Management Agency, Department of Homeland Security.

					(4)The Recovery Division Director of the

			 Federal Emergency Management Agency, Department of Homeland Security.

					(5)The Assistant

			 Secretary for Immigration and Customs Enforcement, Department of Homeland

			 Security.

					(6)The Assistant

			 Secretary for Public Health Emergency Preparedness, Department of Health and

			 Human Services.

					(7)The Assistant

			 Administrator for Solid Waste and Emergency Response, Environmental Protection

			 Agency.

					(8)Any position (not

			 otherwise identified under any of the preceding provisions of this subsection)

			 a primary function of which involves responding to a direct threat to life or

			 property or a hazard to health, as identified by the head of each employing

			 agency in consultation with the Office of Personnel Management.

					(g)Publication of

			 positionsBeginning not later than 30 days after the date of the

			 enactment of this Act, the head of each agency shall maintain on such agency’s

			 public website a current list of all public contracting positions and public

			 safety positions within such agency.

				(h)Coordination

			 with other requirementsThe requirements set forth in subsection

			 (c) shall be in addition to, and not in lieu of, any requirements that might

			 otherwise apply with respect to any particular position.

				(i)DefinitionsIn

			 this section:

					(1)The term

			 agency means an Executive agency (as defined by section 105 of

			 title 5, United States Code).

					(2)The terms limited term

			 appointee, limited emergency appointee, and noncareer

			 appointee have the meanings given such terms in section 3132 of title 5,

			 United States Code.

					(3)The term

			 Senior Executive Service has the meaning given such term by

			 section 2101a of title 5, United States Code.

					(4)The term

			 competitive service has the meaning given such term by section

			 2102 of title 5, United States Code.

					(5)The terms

			 lobbyist and client have the respective meanings

			 given them by section 3 of the Lobbying Disclosure Act of 1995 (2 U.S.C.

			 1602).

					(j)Conforming

			 amendmentSection 16(a) of the Office of Federal Procurement

			 Policy Act (41 U.S.C. 414(a)) is amended by striking non-career employee

			 as.

				302.Protection of

			 certain disclosures of information by Federal employees

				(a)Clarification

			 of disclosures coveredSection 2302(b)(8) of title 5, United

			 States Code, is amended—

					(1)in subparagraph

			 (A)—

						(A)by striking

			 which the employee or applicant reasonably believes evidences

			 and inserting , without restriction to time, place, form, motive,

			 context, or prior disclosure made to any person by an employee or applicant,

			 including a disclosure made in the ordinary course of an employee’s duties,

			 that the employee or applicant reasonably believes is evidence of;

			 and

						(B)in clause (i), by

			 striking a violation and inserting any

			 violation;

						(2)in subparagraph

			 (B)—

						(A)by striking

			 which the employee or applicant reasonably believes evidences

			 and inserting , without restriction to time, place, form, motive,

			 context, or prior disclosure made to any person by an employee or applicant,

			 including a disclosure made in the ordinary course of an employee’s duties, of

			 information that the employee or applicant reasonably believes is evidence

			 of; and

						(B)in clause (i), by

			 striking a violation and inserting any violation (other

			 than a violation of this section); and

						(3)by adding at the

			 end the following:

						

							(C)any disclosure

				that—

								(i)is made by an

				employee or applicant of information required by law or Executive order to be

				kept secret in the interest of national defense or the conduct of foreign

				affairs that the employee or applicant reasonably believes is direct and

				specific evidence of—

									(I)any violation of

				any law, rule, or regulation;

									(II)gross

				mismanagement, a gross waste of funds, an abuse of authority, or a substantial

				and specific danger to public health or safety; or

									(III)a false

				statement to Congress on an issue of material fact; and

									(ii)is made

				to—

									(I)a member of a

				committee of Congress;

									(II)any other Member

				of Congress; or

									(III)an employee of

				Congress who has the appropriate security clearance and is authorized to

				receive information of the type

				disclosed.

									.

					(b)Covered

			 disclosuresSection 2302(a)(2) of title 5, United States Code, is

			 amended—

					(1)in subparagraph

			 (B)(ii), by striking and at the end;

					(2)in subparagraph

			 (C)(iii), by striking the period at the end and inserting ; and;

			 and

					(3)by adding at the

			 end the following:

						

							(D)disclosure means a

				formal or informal communication or transmission, but does not include a

				communication concerning policy decisions that lawfully exercise discretionary

				authority unless the employee providing the disclosure reasonably believes that

				the disclosure evidences—

								(i)any violation of any law, rule, or

				regulation; or

								(ii)gross management, a gross waste of

				funds, an abuse of authority, or a substantial and specific danger to public

				health or

				safety.

								.

					(c)Rebuttable

			 presumptionSection 2302(b) of title 5, United States Code, is

			 amended by amending the matter following paragraph (12) to read as

			 follows:

					

						This

				subsection shall not be construed to authorize the withholding of information

				from Congress or the taking of any personnel action against an employee who

				discloses information to Congress. For purposes of paragraph (8), any

				presumption relating to the performance of a duty by an employee who has

				authority to take, direct others to take, recommend, or approve any personnel

				action may be rebutted by substantial evidence. For purposes of paragraph (8),

				a determination as to whether an employee or applicant reasonably believes that

				they have disclosed information that evidences any violation of law, rule,

				regulation, gross mismanagement, a gross waste of funds, an abuse of authority,

				or a substantial and specific danger to public health or safety shall be made

				by determining whether a disinterested observer with knowledge of the essential

				facts known to and readily ascertainable by the employee would reasonably

				conclude that the actions of the Government evidence such violations,

				mismanagement, waste, abuse, or

				danger..

				(d)Nondisclosure

			 policies, forms, and agreements; security clearances; and retaliatory

			 investigations

					(1)Personnel

			 actionSection 2302(a)(2)(A) of title 5, United States Code, is

			 amended—

						(A)in clause (x), by

			 striking and after the semicolon; and

						(B)by redesignating

			 clause (xi) as clause (xiv) and inserting after clause (x) the

			 following:

							

								(xi)the

				implementation or enforcement of any nondisclosure policy, form, or

				agreement;

								(xii)a suspension,

				revocation, or other determination relating to a security clearance or any

				other access determination by a covered agency;

								(xiii)an

				investigation, other than any ministerial or nondiscretionary fact finding

				activities necessary for the agency to perform its mission, of an employee or

				applicant for employment because of any activity protected under this section;

				and

								.

						(2)Prohibited

			 personnel practiceSection 2302(b) of title 5, United States

			 Code, is amended—

						(A)in paragraph

			 (11), by striking or at the end;

						(B)in paragraph

			 (12), by striking the period and inserting a semicolon; and

						(C)by inserting

			 after paragraph (12) the following:

							

								(13)implement or

				enforce any nondisclosure policy, form, or agreement, if such policy, form, or

				agreement does not contain the following statement: These provisions are

				consistent with and do not supersede, conflict with, or otherwise alter the

				employee obligations, rights, or liabilities created by Executive Order No.

				12958; section 7211 (governing disclosures to Congress); section 1034 of title

				10 (governing disclosure to Congress by members of the military); section

				2302(b)(8) (governing disclosures of illegality, waste, fraud, abuse, or public

				health or safety threats); the Intelligence Identities Protection Act of 1982

				(50 U.S.C.

				421 et seq.) (governing disclosures that could expose

				confidential Government agents); and the statutes which protect against

				disclosures that could compromise national security, including sections 641,

				793, 794, 798, and 952 of title 18 and section 4(b) of the Subversive

				Activities Control Act of 1950 (50 U.S.C. 783(b)). The

				definitions, requirements, obligations, rights, sanctions, and liabilities

				created by such Executive order and such statutory provisions are incorporated

				into this agreement and are controlling; or

								(14)conduct, or

				cause to be conducted, an investigation, other than any ministerial or

				nondiscretionary fact finding activities necessary for the agency to perform

				its mission, of an employee or applicant for employment because of any activity

				protected under this

				section.

								.

						(3)Board and court

			 review of actions relating to security clearances

						(A)In

			 generalChapter 77 of title 5, United States Code, is amended by

			 inserting after section 7702 the following:

							

								7702a.Actions

				relating to security clearances

									(a)In any appeal

				relating to the suspension, revocation, or other determination relating to a

				security clearance or access determination, the Merit Systems Protection Board

				or any reviewing court—

										(1)shall determine

				whether paragraph (8) or (9) of section 2302(b) was violated;

										(2)may not order the

				President or the designee of the President to restore a security clearance or

				otherwise reverse a determination of clearance status or reverse an access

				determination; and

										(3)subject to

				paragraph (2), may issue declaratory relief and any other appropriate

				relief.

										(b)(1)If, in any final

				judgment, the Board or court declares that any suspension, revocation, or other

				determination with regards to a security clearance or access determination was

				made in violation of paragraph (8) or (9) of section 2302(b), the affected

				agency shall conduct a review of that suspension, revocation, access

				determination, or other determination, giving great weight to the Board or

				court judgment.

										(2)Not later than 30 days after any

				Board or court judgment declaring that a security clearance suspension,

				revocation, access determination, or other determination was made in violation

				of paragraph (8) or (9) of section 2302(b), the affected agency shall issue an

				unclassified report to the congressional committees of jurisdiction (with a

				classified annex if necessary), detailing the circumstances of the agency’s

				security clearance suspension, revocation, other determination, or access

				determination. A report under this paragraph shall include any proposed agency

				action with regards to the security clearance or access determination.

										(c)An allegation

				that a security clearance or access determination was revoked or suspended in

				retaliation for a protected disclosure shall receive expedited review by the

				Office of Special Counsel, the Merit Systems Protection Board, and any

				reviewing court.

									(d)For purposes of

				this section, corrective action may not be ordered if the agency demonstrates

				by a preponderance of the evidence that it would have taken the same personnel

				action in the absence of such

				disclosure.

									.

						(B)Technical and

			 conforming amendmentThe table of sections for chapter 77 of

			 title 5, United States Code, is amended by inserting after the item relating to

			 section 7702 the following:

							

								

									7702a. Actions relating to security

				clearances.

								

								.

						(e)Exclusion of

			 agencies by the PresidentSection 2302(a)(2)(C) of title 5,

			 United States Code, is amended by striking clause (ii) and inserting the

			 following:

					

						(ii)(I)the Federal Bureau of

				Investigation, the Office of the Director of National Intelligence, the Central

				Intelligence Agency, the Defense Intelligence Agency, the National

				Geospatial-Intelligence Agency, and the National Security Agency; and

							(II)as determined by the President,

				any executive agency or unit thereof the principal function of which is the

				conduct of foreign intelligence or counterintelligence activities, if the

				determination (as that determination relates to a personnel action) is made

				before that personnel action;

				or

							.

				(f)Attorney

			 feesSection 1204(m)(1) of title 5, United States Code, is

			 amended by striking agency involved and inserting agency

			 where the prevailing party is employed or has applied for

			 employment.

				(g)Disciplinary

			 actionSection 1215(a)(3) of title 5, United States Code, is

			 amended to read as follows:

					

						(3)(A)A final order of the

				Board may impose—

								(i)disciplinary action consisting of

				removal, reduction in grade, debarment from Federal employment for a period not

				to exceed 5 years, suspension, or reprimand;

								(ii)an assessment of a civil penalty

				not to exceed $1,000; or

								(iii)any combination of disciplinary

				actions described under clause (i) and an assessment described under clause

				(ii).

								(B)In any case in which the Board finds

				that an employee has committed a prohibited personnel practice under paragraph

				(8) or (9) of section 2302(b), the Board shall impose disciplinary action if

				the Board finds that the activity protected under paragraph (8) or (9) of

				section 2302(b) was a significant motivating factor, even if other factors also

				motivated the decision, for the employee’s decision to take, fail to take, or

				threaten to take or fail to take a personnel action, unless that employee

				demonstrates, by preponderance of evidence, that the employee would have taken,

				failed to take, or threatened to take or fail to take the same personnel

				action, in the absence of such protected

				activity.

							.

				(h)Special Counsel

			 amicus curiae appearanceSection 1212 of title 5, United States

			 Code, is amended by adding at the end the following:

					

						(h)(1)The Special Counsel is

				authorized to appear as amicus curiae in any action brought in a court of the

				United States related to any civil action brought in connection with section

				2302(b) (8) or (9), or subchapter III of chapter 73, or as otherwise authorized

				by law. In any such action, the Special Counsel is authorized to present the

				views of the Special Counsel with respect to compliance with section 2302(b)

				(8) or (9) or subchapter III of chapter 77 and the impact court decisions would

				have on the enforcement of such provisions of law.

							(2)A court of the United States shall

				grant the application of the Special Counsel to appear in any such action for

				the purposes described in subsection

				(a).

							.

				(i)Judicial

			 review

					(1)In

			 generalSection 7703(b)(1) of title 5, United States Code, is

			 amended to read as follows:

						

							(b)(1)(A)Except as provided in

				subparagraph (B) and paragraph (2), a petition to review a final order or final

				decision of the Board shall be filed in the United States Court of Appeals for

				the Federal Circuit. Notwithstanding any other provision of law, any petition

				for review must be filed within 60 days after the date the petitioner received

				notice of the final order or decision of the Board.

									(B)During the 5-year period beginning on

				the effective date of this subsection, a petition to review a final order or

				final decision of the Board in a case alleging a violation of paragraph (8) or

				(9) of section 2302(b) shall be filed in the United States Court of Appeals for

				the Federal Circuit or any court of appeals of competent jurisdiction as

				provided under subsection

				(b)(2).

									.

					(2)Review obtained

			 by office of personnel managementSection 7703(d) of title 5,

			 United States Code, is amended to read as follows:

						

							(d)(1)Except as provided

				under paragraph (2), this paragraph shall apply to any review obtained by the

				Director of the Office of Personnel Management. The Director of the Office of

				Personnel Management may obtain review of any final order or decision of the

				Board by filing, within 60 days after the date the Director received notice of

				the final order or decision of the Board, a petition for judicial review in the

				United States Court of Appeals for the Federal Circuit if the Director

				determines, in his discretion, that the Board erred in interpreting a civil

				service law, rule, or regulation affecting personnel management and that the

				Board’s decision will have a substantial impact on a civil service law, rule,

				regulation, or policy directive. If the Director did not intervene in a matter

				before the Board, the Director may not petition for review of a Board decision

				under this section unless the Director first petitions the Board for a

				reconsideration of its decision, and such petition is denied. In addition to

				the named respondent, the Board and all other parties to the proceedings before

				the Board shall have the right to appear in the proceeding before the Court of

				Appeals. The granting of the petition for judicial review shall be at the

				discretion of the Court of Appeals.

								(2)During the 5-year period beginning on

				the effective date of this subsection, this paragraph shall apply to any review

				relating to paragraph (8) or (9) of section 2302(b) obtained by the Director of

				the Office of Personnel Management. The Director of the Office of Personnel

				Management may obtain review of any final order or decision of the Board by

				filing, within 60 days after the date the Director received notice of the final

				order or decision of the Board, a petition for judicial review in the United

				States Court of Appeals for the Federal Circuit or any court of appeals of

				competent jurisdiction as provided under subsection (b)(2) if the Director

				determines, in his discretion, that the Board erred in interpreting paragraph

				(8) or (9) of section 2302(b). If the Director did not intervene in a matter

				before the Board, the Director may not petition for review of a Board decision

				under this section unless the Director first petitions the Board for a

				reconsideration of its decision, and such petition is denied. In addition to

				the named respondent, the Board and all other parties to the proceedings before

				the Board shall have the right to appear in the proceeding before the court of

				appeals. The granting of the petition for judicial review shall be at the

				discretion of the Court of

				Appeals.

								.

					(j)Nondisclosure

			 policies, forms, and agreements

					(1)In

			 general

						(A)RequirementEach

			 agreement in Standard Forms 312 and 4414 of the Government and any other

			 nondisclosure policy, form, or agreement of the Government shall contain the

			 following statement: These restrictions are consistent with and do not

			 supersede, conflict with, or otherwise alter the employee obligations, rights,

			 or liabilities created by Executive Order No. 12958; section 7211 of title 5,

			 United States Code (governing disclosures to Congress); section 1034 of title

			 10, United States Code (governing disclosure to Congress by members of the

			 military); section 2302(b)(8) of title 5, United States Code (governing

			 disclosures of illegality, waste, fraud, abuse or public health or safety

			 threats); the Intelligence Identities Protection Act of 1982 (50 U.S.C. 421 et

			 seq.) (governing disclosures that could expose confidential Government agents);

			 and the statutes which protect against disclosure that may compromise the

			 national security, including sections 641, 793, 794, 798, and 952 of title 18,

			 United States Code, and section 4(b) of the Subversive Activities Act of 1950

			 (50 U.S.C.

			 783(b)). The definitions, requirements, obligations, rights,

			 sanctions, and liabilities created by such Executive order and such statutory

			 provisions are incorporated into this agreement and are

			 controlling..

						(B)EnforceabilityAny

			 nondisclosure policy, form, or agreement described under subparagraph (A) that

			 does not contain the statement required under subparagraph (A) may not be

			 implemented or enforced to the extent such policy, form, or agreement is

			 inconsistent with that statement.

						(2)Persons other

			 than government employeesNotwithstanding paragraph (1), a

			 nondisclosure policy, form, or agreement that is to be executed by a person

			 connected with the conduct of an intelligence or intelligence-related activity,

			 other than an employee or officer of the United States Government, may contain

			 provisions appropriate to the particular activity for which such document is to

			 be used. Such form or agreement shall, at a minimum, require that the person

			 will not disclose any classified information received in the course of such

			 activity unless specifically authorized to do so by the United States

			 Government. Such nondisclosure forms shall also make it clear that such forms

			 do not bar disclosures to Congress or to an authorized official of an executive

			 agency or the Department of Justice that are essential to reporting a

			 substantial violation of law.

					(k)Clarification

			 of whistleblower rights for critical infrastructure

			 informationSection 214(c) of the Homeland Security Act of 2002

			 (6 U.S.C. 133(c)) is amended by adding at the end the following: For

			 purposes of this section a permissible use of independently obtained

			 information includes the disclosure of such information under section

			 2302(b)(8) of title 5, United States Code..

				(l)Advising

			 employees of rightsSection 2302(c) of title 5, United States

			 Code, is amended by inserting , including how to make a lawful

			 disclosure of information that is specifically required by law or Executive

			 order to be kept secret in the interest of national defense or the conduct of

			 foreign affairs to the Special Counsel, the Inspector General of an agency,

			 Congress, or other agency employee designated to receive such

			 disclosures after chapter 12 of this title.

				(m)Scope of due

			 process

					(1)Special

			 counselSection 1214(b)(4)(B)(ii) of title 5, United States Code,

			 is amended by inserting , after a finding that a protected disclosure

			 was a contributing factor, after ordered if.

					(2)Individual

			 actionSection 1221(e)(2) of title 5, United States Code, is

			 amended by inserting , after a finding that a protected disclosure was a

			 contributing factor, after ordered if.

					(n)Effective

			 dateThis section and the amendment made by this section shall

			 take effect 30 days after the date of the enactment of this Act.

				

